Citation Nr: 0613498	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  03-22 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected PTSD.

3.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected PTSD.

4.  Entitlement to a total disability evaluation based on 
unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
December 1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The veteran testified before the undersigned Veterans Law 
Judge at the RO in December 2003.  A transcript of his 
hearing was prepared and associated with the record.

When the case was before the Board in July 2004 it was 
remanded for additional development of the record.  It was 
returned to the Board for appellate consideration in April 
2006.

The issue of entitlement to service connection for 
hypertension and coronary artery disease, as well as the 
issue of a total evaluation based on unemployability are  
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as sleep disturbance, nightmares, flashbacks, 
mood disturbance,  and hypervigilance.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.125, 4.123, 4.127, 4.129, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim for increase was 
received in March 2003, after the enactment of the VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board notes that a letter dated in March 2003 instructed 
veteran regarding the evidence necessary to substantiate his 
claim and requested that he identify evidence in support of 
it.  The letter indicated that the RO had requested VA 
treatment records.  A VCAA letter dated in July 2004 apprised 
the veteran of the information and evidence necessary to 
substantiate his claim for a higher rating and explained the 
laws and regulations pertaining to the claim.  He was told 
how VA would assist him in obtaining evidence supportive of 
his claim, and which evidence VA was responsible for 
obtaining.  The letter also indicated what evidence had been 
received.  The veteran's claim was subsequently adjudicated 
and a supplemental statement of the case issued in October 
2005, thereby rectifying any timing defect.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  During the 
pendency of this appeal, on March 3, 2006, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which addressed the 
notice requirements of VCAA.  With respect to the increased 
rating issue that is being denied herein, no effective date 
will be assigned and there can be no possibility of any 
prejudice to the veteran because of any failure to provide 
previous notification regarding effective dates.  

In addition, identified VA and private treatment records have 
been obtained and associated with the record.  The veteran 
has been afforded VA examinations.  He was also afforded the 
opportunity to testify before the undersigned at the RO in 
December 2003.  Neither the veteran nor his representative 
has identified any additional evidence or information which 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.



Factual Background

Service connection for PTSD, with a 10 percent evaluation, 
was granted in November 1994.  The evaluation was increased 
to 50 percent in a January 2002 rating decision.

A November 2002 VA mental health treatment note reflects the 
veteran's history of nightmares and flashbacks, as well as 
problems controlling his temper.  The veteran reported 
nightmares three to four times per week.  He was very evasive 
about his symptoms.  He and his wife noted improvement on 
Prozac.  On mental status examination the veteran was 
cooperative.  Motor and speech were normal.  He reported that 
his mood was "alright," and had a smiling affect.  His 
thought process was linear, and he was oriented.  Judgment 
and insight were mildly impaired.  

A March 2003 treatment note essentially noted the same issues 
as the November 2002 note.  The veteran reported that his 
sleep had been poor over the previous several weeks.  Mental 
status examination revealed the same findings as the November 
2002 encounter.  The provider noted that the veteran was very 
guarded with regard to his symptoms and was also somewhat 
evasive.  

The veteran submitted the instant claim for increase in March 
2003.  He alleged that his PTSD had continued to worsen.  

A VA examination was carried out in April 2003.  By way of 
behavioral observations, the examiner noted that the 
veteran's affect was appropriate and that his mood was calm 
and occasionally depressed.  Thought content was mainly 
relevant and organized, but occasionally confused.  For 
example, the veteran struggled with answers to questions 
concerning his date of birth and the name of his high school.  
Orientation was intact.  Insight and judgment were assessed 
to be average, as was intelligence.  The veteran denied 
delusions, hallucinations, suicidal ideation and homicidal 
ideation.  The veteran was evasive when encouraged to discuss 
his PTSD.  The diagnosis was PTSD.  The examiner determined 
the veteran's Global Assessment of Functioning (GAF) score to 
be 46, and noted that such score incorporated the veteran's 
physical disabilities as well.  

In July 2003 the veteran reported that he was able to enjoy 
his family and grandchildren.  He indicated that he had good 
days and bad days.  

On VA examination in September 2004, the veteran spoke in a 
somewhat phlegmatic, slow-to-respond manner.  His appearance 
was appropriate and he was cooperative.  His movements were 
slow and deliberate.  His mood appeared to be moderately sad 
and his affect was congruent.  He denied abnormal 
perceptions.  His thought processes were goal-directed and 
linear, without circumstantiality, tangenitality, or flight 
of ideas.  There was no suicidal or homicidal content.  The 
veteran was adequately oriented.  His memory seemed vague on 
occasion.  However, the examiner noted that such did not rise 
to the level of general memory impairment.  Judgment and 
insight appeared to be sound.  The veteran related 
information about his physical disabilities and their effect 
on his employment history.  The examiner noted that the 
veteran appeared to be unable to find and sustain gainful 
employment due to seizures.  The diagnosis was PTSD, chronic, 
severe.  The veteran's GAF score was 36, and the examiner 
noted that it was based on his physical and emotional 
difficulties.

An August 2005 VA treatment note indicates the veteran's 
report of nightmares, flashbacks, and sleep disturbance.  He 
stated that he had no patience and that he was easily 
startled.  He indicated that he had suffered from depressive 
symptoms since the 1990s.  He reported that he had been down 
and depressed for the previous week because of his wife's 
breast cancer and treatment.  He endorsed a history of panic 
attacks for the previous three years but could not state when 
he had the first episode.  On mental status examination, the 
veteran was cooperative and had no abnormal movements.  His 
speech was of normal rate, volume and tone.  His affect was 
full and his thought process was linear.  The diagnosis was 
PTSD, stable.



Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2005).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's PTSD is currently evaluated as 50 percent 
disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).  A 50 percent evaluation is indicated where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2005).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

Having carefully reviewed the evidence of record, the Board 
has concluded that a higher rating for PTSD is not warranted.  
In reaching this conclusion, the Board notes that the 
veteran's psychiatric symptoms include nightmares, sleep 
disturbance, and depression.  The veteran and his wife 
testified under oath that he has problems, including with his 
temper.  However, the currently documented symptoms 
associated with the veteran's PTSD are clearly contemplated 
by the currently assigned 50 percent evaluation.  Some memory 
impairment has been noted, but the September 2004 VA examiner 
indicated that the veteran's vague memory did not rise to the 
level of general memory impairment.  The veteran's thought 
processes are goal-directed and linear, without 
circumstantiality, tangentiality, or flight of ideas.  
Moreover, there is no evidence of obsessional rituals, speech 
disturbance, near continuous panic or depression, impaired 
impulse control, neglect of personal appearance and hygiene 
or inability to establish and maintain effective 
relationships.  

The Board acknowledges that the veteran's GAF score was 
assessed as 46 in April 2003 and as 36 in September 2004.  
However, both examiners clearly indicated that they took the 
veteran's physical disabilities into consideration in 
determining those scores.  The Board must emphasize that the 
veteran's documented psychiatric symptoms are not productive 
of major or serious impairment in social or occupational 
functioning.  There is no indication that the veteran's PTSD 
is productive of serious symptoms such as suicidal ideation 
or severe obsessional rituals.  There is no impairment in 
reality testing or communication, nor does the evidence 
demonstrate major impairment in the areas of work, family 
relations, judgment, thinking, or mood.  While the record 
does suggest that the veteran is unemployable, such is noted 
to be due to his physical disabilities and not solely to his 
PTSD.  Accordingly, a rating in excess of 50 percent for PTSD 
is not for application.


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.


REMAND

The veteran seeks service connection for hypertension and 
coronary artery disease as secondary to his PTSD.  

In the July 2004 remand, the Board directed that the veteran 
be afforded examinations by appropriate specialists to 
ascertain the current severity of his PTSD and to determine 
the nature and etiology of his hypertension and coronary 
artery disease.  

During a September 2004 examination, apparently by a 
psychiatrist, the examiner concluded that it would be 
speculative to state that there was a direct correlation or 
nexus between the veteran's coronary artery disease and his 
PTSD.  The examination report indicates that the veteran's 
claims folder was not available for review.  

With respect to the claims for hypertension and coronary 
artery disease, an examiner was asked to furnish an opinion 
regarding whether it was at least as likely as not that those 
diseases were caused or aggravated by the veteran's PTSD.  
A September 2004 examination report pertaining to the 
veteran's hypertension and coronary artery disease notes the 
veteran's report that he had hypertension on discharge from 
service.  The examiner indicated that she had reviewed the 
veteran's claims folder, and noted again that the veteran had 
suffered from hypertension since the early 1970s.  She 
concluded that there was at last a 50 percent probability 
that the veteran's hypertension was aggravated by his PTSD.  
She did not discuss the underlying rationale for her 
conclusion.  However, the Board notes that there is no 
indication in the veteran's service medical records that he 
was diagnosed with hypertension during service or at 
discharge.  

In June 2005, the Appeals Management Center (AMC) requested 
that the examiners review the claims folder and provide the 
medical opinions previously requested.  

In August 2005 a VA physician indicated that the veteran's 
claims folder had been reviewed and opined that the veteran's 
hypertension was not likely to have been caused or aggravated 
by the PTSD.  He did not explain the underlying rationale for 
his conclusion.

In September 2005, the psychiatric examiner reviewed the 
claims folder and indicated that he had also sought 
information regarding the relationship between PTSD and other 
diseases from various sources.  At the end of his report he 
stated that his "presumptive unwillingness to conjoin 
coronary heart disease with service-connected PTSD was 
premature and ill-informed."  He provided no further opinion 
or rationale.

In the October 2005 supplemental statement of the case, the 
Appeals Management Center Resource Unit acknowledged that the 
Board's remand order had not been sufficiently addressed, but 
concluded that no purpose would be served in requesting 
additional reviews or opinions.  The Board disagrees, finding 
that the medical evidence inadequately addresses the question 
of service connection for hypertension and coronary artery 
disease.  The U. S. Court of Appeals for Veterans Claims has 
held that a remand by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand order, and it imposes on VA a concomitant 
duty to ensure compliance with the terms of the remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board 
has determined that it cannot properly adjudicate the 
veteran's claims of entitlement to service connection for 
hypertension and coronary artery disease.  Accordingly, the 
veteran should be afforded a VA examination that fully 
addresses his claims.

With respect to the remaining claim of entitlement to TDIU, 
the Board finds that this issue is inextricably intertwined 
with the issues of entitlement to service connection for 
hypertension and coronary artery disease, secondary to 
service-connected PTSD, because the grant of any of these 
claims could impact the veteran's eligibility for TDIU.  See 
Parker v. Brown, 7 Vet. App. 116 (1994) (a claim is 
inextricably intertwined if the RO would have to reexamine 
the merits of a denied claim which is pending on appeal).  A 
claim which is inextricably intertwined with a pending claim 
must be adjudicated prior to a final order with respect to 
the pending claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

In light of these circumstances, the Board has concluded that 
further development is required.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA cardiology examination to determine 
the nature and etiology of his 
hypertension and coronary artery disease.  

All indicated tests and studies are to be 
performed, and their results should be 
reported in detail.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  

A complete history should be elicited 
from the veteran and the record, and 
documented in the examination report.  
Based upon the review of the claims 
folder and the examination results, the 
examiner should provide
an opinion as to whether it is at least 
as likely as not (i.e., is there at least 
a 50 percent probability) that the 
veteran's hypertension was either (i) 
caused by or (ii) aggravated (that is, an 
increase in disability results) by his 
service-connected PTSD.  

If it is determined that hypertension or 
coronary artery disease has resulted from 
PTSD, the examiner should offer an 
opinion with supporting analysis as to 
the impact of those diseases on the 
veteran's ability to obtain and retain 
substantially gainful employment.

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

3.  Review the claims folder to ensure 
that all development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  When the above development has been 
completed, readjudicate the issues on 
appeal based on a de novo review of all 
pertinent evidence.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


